Per Curiam:: .
The first three assignments allege errors in the opinion of the learned judge of the Orphans’ Court. The opinion of the Orphans’ Court, even if erroneous, is of little consequence if the decree is right. We do not reverse a correct decree because of a wrong reason. Hence it is always safer to assign error to the decree of that court, rather than to its opinion. The last three assignments however, are specific, and raise all the questions of importance in the case. A careful examination of them fails to satisfy us that the Orphans’ Court committed error, either in its decree or the reasons given therefor.
The testator by his will gives three thousand dollars to his daughter, the appellant. He then gives one thousand dollars to each of his sisters, Anna Evans and Hannah Davis. To provide for die payment of the foregoing five thousand dollars, and the funeral expenses, he authorizes his executor to sell so much of his bank or other stocks as may be necessary. Anna Evans died before the testator and the legacy to her lapsed. The appellant claims this legacy as heir at law, upon the ground that there is no residuary clause in the will. In this she is clearly mistaken. This 11,000 falls into the residue. This disposes of the fourth assignment. The fifth and sixth are based upon an entire misapprehension of the language of the will. There was no sum of five thousand dollars given to the appellant and to the testator’s sisters, in addition to the bequests to them above specified. The appellant has confounded the direction to sell stocks to pay these legacies, with the gift of an additional five thousand dollars.
Decree affirmed and the appeal dismissed at the costs of the appellant.